This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MARK E. MONTOYA,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 33,512

 5 REISHA WHITCHURCH, and
 6 JOSEPH A. NARVAIZ,

 7          Defendants-Appellants.

 8 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 9 Sarah M. Singleton, District Judge

10 Mark E. Montoya
11 Rio Rancho, NM

12 Pro Se Appellee

13 Reisha M. Whitchurch
14 Santa Fe, NM

15 Joseph A. Narvaiz
16 Santa Fe, NM

17 Pro Se Appellants


18                                 MEMORANDUM OPINION

19 FRY, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary affirmance has been filed, and the time for doing

3 so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.



5
6                                         CYNTHIA A. FRY, Judge

7 WE CONCUR:



8
9 MICHAEL D. BUSTAMANTE, Judge


10
11 MICHAEL E. VIGIL, Judge




                                             2